Francis E. Sweeney, Sr., J.
At issue in this case is whether forty percent of the award to claimant was part of the total award for permanent partial disability, as determined by the Industrial Commission, or was an award for facial and head disfigurement, as appellant contends. Since the Industrial Commission’s decision is supported by some evidence in the record, we reject appellant’s argument that claimant was compensated for facial and head disfigurement and affirm the judgment of the court of appeals.
*346The computation of claimant’s award of fifty percent permanent partial disability is supported by three of the four medical reports contained in the record. Nevertheless, appellant challenges that portion of the award (forty percent) which was characterized in some of the medical reports as a “disfigurement impairment.” Appellant presumes that since the term “disfigurement impairment” was used, the claimant was, in essence, being compensated pursuant to R.C. 4123.57(B) for serious facial or head disfigurement.
The evidence in the record fails to support appellant’s position. In fact, the disfigurement sustained by the claimant extends beyond his face and head region and is estimated to cover forty percent of his body. Thus, the medical reports that refer to “disfigurement” do not simply focus on disfigurement to claimant’s face and head but instead recognize more extensive scarring to his whole body as well as the physical limitations which result from the scarring and skin contractures. For instance, Dr. Conte notes that claimant has scarring on the right side of his body with contraction and limitation of movement in his right arm and that claimant will need ongoing therapy to prevent joint contractures and possible future release surgeries. Likewise, Dr. Clarence J. Louis, a commission specialist, notes that claimant has generalized scarring of his body and recommends ongoing therapy to prevent contractures.
We do not believe that the Industrial Commission abused its discretion in granting claimant a fifty percent permanent disability award. The claimant was not merely compensated for facial or head disfigurement. As the court of appeals referee notes, “the permanent partial disability award was not made for head disfigurement and scarring per se but rather was awarded to compensate for the physical dysfunctions noted in the medical evidence which resulted from scarring and disfigurement due to claimant’s injuries.” Therefore, since the commission’s decision is supported by some evidence in the record, this court will not disturb those findings. State ex rel. Milburn v. Indus. Comm. (1986), 26 Ohio St.3d 119, 26 OBR 102, 498 N.E.2d 440. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick and Pfeifer, JJ., concur.
Wright and Cook, JJ., dissent.